Citation Nr: 1132801	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO in Waco, Texas that denied service connection for bilateral hearing loss and tinnitus.  A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

The Board remanded the appeal in September 2010 and December 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss began years after active duty and was not caused by any incident of service.

2.  Tinnitus began years after active duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2007.  Additional notice was provided by letters dated in September 2010 and December 2010, and the claims were readjudicated in a May 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant several physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Veteran served on active duty from May 1968 to September 1968.  He contends that he incurred bilateral hearing loss and tinnitus due to noise exposure during service.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, supra.

Service treatment records reflect that on pre-induction medical examination in February 1968, the Veteran's ears were listed as normal, and audiometric testing revealed right ear decibel thresholds of 0, 5, 10, 15, and 5, and left ear decibel thresholds of 5, 20, 10, 30, and 20, at the respective frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  No hearing defect was noted, and the Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  In a February 1968 Report of Medical History, the Veteran reported a history of ear, nose, or throat trouble, and denied hearing loss.  In a September 1968 Report of Medical History, the Veteran reported a history of ear, nose, or throat trouble, and denied hearing loss.  He reported that he fractured his nose in a car accident in 1956.  On hardship discharge medical examination in early September 1968, the Veteran's ears were listed as normal, and audiometric testing revealed right ear decibel thresholds of 0, 0, -5, -5, and -5, and left ear decibel thresholds of 0, -5, -5, -5, and -5, at the respective frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  Service treatment records are negative for treatment or diagnosis of bilateral hearing loss or tinnitus.

The earliest post-service medical records on file are dated in December 2006.  A December 2006 VA outpatient treatment record shows that the Veteran was new to the VA system, and was "hard of hearing."  He reported that he was retired.  A March 2007 VA outpatient treatment record reflects that the Veteran's prior medical history included hearing loss.

In his January 2007 claim, the Veteran asserted that his bilateral hearing loss began in May 1968.  He did not provide a date of onset for tinnitus.

By a letter dated in November 2007, a private physician, J.C.M, MD, indicated that he first saw the Veteran in October 2007, and the Veteran reported that in 1968, while he was qualifying with his rifle, his ear plugs fell out and he was not allowed to replace them.  The Veteran reported that since then he had persistent ringing in both ears and was noted to have hearing loss after his discharge in 1969.  The Veteran reported that he had been wearing hearing aids since then.  Dr. M. stated that current audiometric testing showed moderate to severe sensorineural hearing loss worse in the high frequencies and worse in the right ear.  He opined that the Veteran's hearing loss was related to noise exposure suffered in the military.

On VA audiological examination in January 2008, audiometric testing revealed right ear decibel thresholds of 25, 35, 45, 65 and 55, and left ear decibel thresholds of 25, 40, 45, 65 and 60, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed hearing within normal limits from 250 to 500 hertz with mild sloping to moderate sensorineural hearing loss bilaterally.  

At a January 2008 VA ear, nose and throat (ENT) examination, the examiner noted that the Veteran reported that he served on active duty from May to September 1968.  The Veteran reported that he had military noise exposure, primarily from the rifle range in boot camp.  On one occasion, his ear protection fell out while he was firing, and a drill sergeant instructed him to keep firing rather than retrieve his ear protection.  He said he had a problem with hearing loss and tinnitus that was bad for a few days.  After separation from service, he worked as a truck driver and drove a school bus.  He denied significant non-military noise exposure.  The Veteran reported a long history of bilateral hearing loss, which he felt had been progressive.  He also complained of bilateral constant tinnitus.  The VA physician noted that he had reviewed the claims file, including service treatment records and the January 2008 audiological examination report.  He noted that in February 1968, prior to military enlistment, the Veteran had a mild hearing loss recorded in the left ear and normal audiometric thresholds for VA rating purposes in the right ear.  He indicated that audiometric thresholds were completely normal on separation examination in September 1968, and that the Veteran denied hearing loss at that time.  He noted that there was no hearing loss shown in close proximity to service separation.  

The VA examiner also commented on the private medical opinion by Dr. M.  He noted that although Dr. M. opined that the Veteran's hearing loss was related to noise exposure in service, he could find no evidence to support that the Veteran's hearing loss might have been incurred while on active duty.  He observed that it did not appear that Dr. M. had reviewed the Veteran's service treatment records.  In conclusion, the examiner stated that after reviewing all the evidence in the claims folder, there would appear to be clear and convincing evidence that hearing loss was not incurred while the Veteran was on active duty.  He opined that it was less likely than not that the Veteran's hearing loss and/or tinnitus might be related to military service, specifically less likely than not related to military noise exposure or acoustic trauma.

On VA audiological examination in October 2010, the examiner indicated that pure tone thresholds could not be obtained in either ear.  The examiner stated that the results from the current examination suggested invalid results and should not be used for rating purposes.  The Veteran's volunteered pure-tone thresholds and pure-tone averages were elevated compared to speech recognition thresholds, indicating poor test validity.  The Veteran was reinstructed several times and the volunteered thresholds did not change.  Word recognition scores were excellent at volunteered pure tone thresholds, indicating that the thresholds were better than the Veteran reported.  The examiner indicated that the claims file was reviewed, and noted that an entrance audiogram showed hearing within normal limits from 500 to 4 kilohertz, with 30 decibel threshold at 3 kilohertz, while a discharge audiogram showed hearing within normal limits from 500 to 6 kilohertz.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to military noise exposure as hearing was within normal limits at discharge.

On VA audiological examination in December 2010, the Veteran reported military exposure to gunfire in basic training.  He said hearing protection was used in the military, but it came out during basic training.  The Veteran complained of current tinnitus, and said the onset was during military service.  Audiometric testing revealed right ear decibel thresholds of 25, 30, 55, 55, and 55, and left ear decibel thresholds of 30, 35, 55, 60, and 60, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner indicated that after a review of the service treatment records, a personal interview and audiometric testing, it was her opinion that the Veteran's hearing loss and tinnitus were less likely as not a result of noise exposure during military service.  She noted that hearing was within normal limits during military service, and minimal hearing loss was noted at 3 kilohertz on enlistment.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). The issue remains whether service connection is warranted for bilateral hearing loss.

As discussed above, the evidence contains several opinions as to whether or not the current hearing loss is related to incidents in service.  In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Evidence in support of the claims includes statements by the Veteran to the effect that he was exposed to the noise from gunfire during basic training in service, both with and without hearing protection (according to his statements), his assertions that he incurred hearing loss and tinnitus in service, and a November 2007 private medical opinion linking the current hearing loss with the Veteran's reported noise exposure in service.  The Board assigns minimal probative weight to this medical opinion, as it does not appear that the physician reviewed the Veteran's service treatment records, and as the medical opinion was based in part on the Veteran's reports that he was noted to have hearing loss after his discharge in "1969", and that he wore hearing aids from that time to the present.  As noted, the Veteran's hearing acuity was within normal limits on separation examination in September 1968.  The Board notes that there is no evidence of hearing loss during service or within the first post-service years, and no evidence other than his own statements that he had hearing aids in the first few years after service.

Evidence weighing against the claim includes the fact that the service treatment records from the Veteran's May to September 1968 period of active duty are negative for complaints, diagnosis, or treatment of tinnitus or hearing loss.  A hearing loss disability (as defined by VA) was not shown in service.  Moreover, there is no medical evidence of complaints or treatment for hearing loss or tinnitus for nearly 40 years after separation from service.  The first medical evidence showing a complaint of hearing loss was in 2006, and the first complaint of tinnitus was in 2007.  Several VA examiners did not causally link any current hearing loss or tinnitus to service or to events therein, but rather opined that these disabilities are not likely related to service.  The VA examiners clearly explained the rationale supporting the opinions. The Board finds that these opinions are competent (as they were given by medical professionals), credible (as they are based on a review of the Veteran's claims file and medical records), and highly probative.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hearing loss and tinnitus have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hearing loss and tinnitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss.

Specifically, the service separation examination report reflects that the Veteran was examined and his ears and hearing were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hearing loss or tinnitus for 38 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and initial reported symptoms related to a hearing loss disorder in approximately 2006 (nearly a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in December 2006, he did not report the onset of hearing loss or tinnitus during or soon after service or even indicate that the symptoms were of longstanding duration.  In fact, he did not complain of tinnitus at all.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

During the recent VA compensation claim, the Veteran dated the onset of symptoms to different times.  Specifically, he told his private physician that he had hearing aids ever since separation from service, and had continuous tinnitus since a single incident in which his hearing protection fell out during rifle training in service, while he told a VA examiner that after his hearing protection fell out, he had a problem with hearing loss and tinnitus that was bad for a few days.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of hearing loss and tinnitus symptoms since service separation.  

As to a causal relationship between his current hearing loss and tinnitus and service, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss and tinnitus is not lay-observable and requires medical expertise.  The VA examiners concluded that it was not likely that the Veteran's hearing loss and tinnitus are due to noise exposure in service.  The VA examiners are competent to render such an opinion.  Moreover, they reviewed the file, including prior relevant examinations and provided reasons for their conclusions.  The examinations are collectively adequate and the examiners' conclusions carry much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no competent evidence of record linking the current tinnitus, first shown decades after active duty, to any incident of service, and the preponderance of the evidence shows that his current hearing loss was not incurred during service or in the first post-service year.

The weight of the competent and credible evidence demonstrates that the Veteran's current hearing loss and tinnitus began many years after his active duty and were not caused by any noise exposure in or incident of service.  As the preponderance of the evidence is against the claims for service connection for tinnitus, the benefit- of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


